Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155969 & (26)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  SUSAN GARDNER,
           Plaintiff-Appellee,
  v                                                                SC: 155969
                                                                   COA: 336707
                                                                   Saginaw CC: 16-029150-CD
  ANDERSEN EYE ASSOCIATES, PLC,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 2, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2017
         s0627
                                                                              Clerk